Citation Nr: 0815166	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-33 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a nerve disorder secondary to 
hernia surgery.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee pain as a residual of in-service 
meningococcemia with septic arthritis.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Daughter, Veteran's Grandchildren


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1971.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania.  The veteran's case comes from 
the VA Regional Office in Winston-Salem, North Carolina (RO).  
This case was remanded by the Board in December 2006 for 
additional development.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran's currently diagnosed nerve disorder was a reasonably 
foreseeable complication of a September 2000 surgical 
operation and that it was not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault.

2.  The medical evidence of record shows that the veteran's 
right knee range of motion was limited to, at most, 80 
degrees of flexion and 10 degrees of extension.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a nerve disorder secondary to hernia surgery have not 
been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.358, 3.361 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for right knee pain as a residual of in-service 
meningococcemia with septic arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in December 2004 satisfied the 
duty to notify provisions.  Additional letters were also 
provided to the veteran in January 2005, March 2006, and 
January 2007, after which the claims were readjudicated.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service medical records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  VA examinations were provided to 
the veteran in connection with his claims.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.

While the veteran was not provided with a letter notifying 
him of the criteria that must be satisfied for entitlement to 
an increased evaluation of his right knee disability, the 
full text of the relevant diagnostic codes was provided to 
the veteran in a December 2005 statement of the case.  See 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  Accordingly, the Board finds that the veteran was 
supplied with information sufficient for a reasonable person 
to understand what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.



1151

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361.

The veteran contends that benefits are warranted for his 
currently diagnosed nerve disorder, under the provisions of 
38 U.S.C.A. § 1151, due to the failure of VA medical 
personnel to provide proper treatment.  Specifically, the 
veteran claims that a September 2000 hernia repair operation 
was performed improperly, resulting in the currently 
diagnosed nerve disorder.

The medical evidence of record shows that the veteran 
underwent a surgical operation on September 11, 2000 to 
repair a bilateral inguinal hernia.  A September 2000 VA 
surgery pre-operative noted stated that the "[r]isks, 
benefits and complications of the procedure [were] 
ad[d]ressed with the [veteran] who agree[d] to proceed and 
ask[ed] appropriate questions."  The September 2000 VA 
operative report stated that "[t]he risks and benefits of 
open hernia repair with mesh were explained to the [veteran] 
and he wished to proceed with surgery."

In a May 2004 VA gastrointestinal clinic report, the veteran 
complained of chronic intermittent lower abdominal pain since 
the September 2000 hernia operation.  


After physical examination and diagnosis, the examiner 
recommended consultation with the surgery department for 
"post-inguinal hernia repair pain."  The medical evidence 
of record shows that the veteran's nerve disorder has been 
consistently related to his September 2000 hernia operation 
since May 2004.

A June 2007 VA peripheral nerves examination report stated 
that the veteran's claims file and all electronic records, 
including remote data, had been reviewed.  After physical 
examination, the diagnosis was illioinguinal pain.  The 
etiology of the disorder was transaction of the inguinal 
nerve during surgery in September 2000.  The examiner stated 
that

[p]ain following inguinal hernia repair 
is often due to neuralgia.  Neuralgia 
occurs due to injury or entrapment of any 
of the named sensory nerves that 
innervate the groin, including the 
illioinguinal, iliohypogastric, genital 
branch of the genitofemoral, and the 
lateral femoral nerves.  The 
illioinguinal and genitofemoral nerves 
are the most commonly injured during open 
surgery, which this veteran had 
performed.  Neuralgias can . . . often be 
prevented by either avoiding manipulation 
of the nerves during dissection and 
creation of the repair or by 
intentionally sacrificing the nerve at 
the time of surgery.  It is clear in the 
operative report that the surgeon 
attempted to do this for the veteran in 
question. . . .

In my opinion this veteran does suffer 
from illioinguinal pain.  In my opinion 
it was not the result of carelessness, 
negligence, lack of skill or proper 
judgment.  In fact the surgeon was trying 
to preserve and protect the inguinal 
canal from pain by transecting the nerve.  
It is a fact that 


a certain percent of those individuals 
undergoing a hernia repair will suffer 
from nerve damage.

Initially the Board notes that the medical evidence of record 
clearly shows that the veteran has a current diagnosis of a 
nerve disorder that is the direct result of a September 2000 
surgical procedure performed at a VA Medical Center.  
However, there is no competent medical evidence of record 
that this disorder was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care or an event which is not reasonably 
foreseeable.  There is only one medical report of record 
which addresses whether there was any fault or deficiency in 
the September 2000 surgical procedure.  This is the June 2007 
VA peripheral nerves examination report which specifically 
stated that the veteran's currently diagnosed nerve disorder 
was not the result of carelessness, negligence, lack of skill 
or proper judgment.  The report also stated that the 
veteran's currently diagnosed nerve disorder is a known 
complication of inguinal hernia surgery.  In this regard, the 
medical evidence of record states in 2 separate September 
2000 VA medical reports that the veteran was advised of the 
risks of the operation and subsequently agreed to undergo the 
procedure.  Accordingly, the competent medical evidence of 
record shows that the veteran's currently diagnosed nerve 
disorder was a reasonably foreseeable complication of a 
September 2000 surgical operation and that it was not the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault.

The veteran has submitted medical articles that discuss 
various techniques for surgical operations.  However, these 
articles discuss generic situations, do not address the 
pertinent facts in the veteran's individual case, and were 
not referenced in any supporting medical evidence of record.  
Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that 
a medical article or treatise can provide support for a 
claim, but must be combined with an opinion of a medical 
professional and be reflective of the specific facts of a 
case as opposed to a discussion of generic relationships); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that 
generic 


medical literature which does not apply medical principles 
regarding causation or etiology to the facts of an individual 
case does not provide competent evidence to establish a nexus 
between current disability and military service).  
Accordingly, the submitted medical articles are not competent 
to show that the veteran's currently diagnosed nerve disorder 
was caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care or an event which was not 
reasonably foreseeable

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed nerve disorder was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical 
personnel or that they it was due to an event not reasonably 
foreseeable in furnishing the veteran's medical treatment.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran is not 
competent to make a determination that his currently 
diagnosed nerve disorder was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA medical personnel or that it 
was due to an event not reasonably foreseeable in furnishing 
the veteran's medical treatment.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As such, the competent medical evidence of 
record does not show that the veteran's currently diagnosed 
nerve disorder was the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault by VA medical personnel or that it was due to an 
event not reasonably foreseeable in furnishing the veteran's 
medical treatment.  Accordingly, compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for a nerve disorder 
secondary to hernia surgery are not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence of record that the veteran's currently 
diagnosed nerve disorder was the result of carelessness, 
negligence, lack 


of proper skill, error in judgment, or similar instance of 
fault by VA medical personnel, or that it was due to an event 
not reasonably foreseeable in furnishing the veteran's 
medical treatment, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not 


apply to the veteran's right knee claim, because the appeal 
of this issue is based on the assignment of an initial 
evaluation following an initial award of service connection 
for a right knee disability.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  Instead, evidence contemporaneous with the 
claim and the initial rating decision are most probative of 
the degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Fenderson, 12 
Vet. App. at 126.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, staged ratings may be 
assigned for separate periods of time.  Id.

Service connection for right knee pain as a residual of 
in-service meningococcemia with septic arthritis was granted 
by a December 2003 rating decision and a 10 percent 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5299-5260, effective August 11, 2000.  In the selection 
of code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2007).  The hyphenated diagnostic code in this case 
indicates that an unlisted musculoskeletal disorder, under 
Diagnostic Code 5299, was the service-connected disorder, and 
limitation of flexion of the leg, under Diagnostic Code 5260, 
was a residual condition.  See Id. (unlisted disabilities 
requiring rating by analogy will be coded by the numbers of 
the most closely related body part and "99").

A July 2000 VA outpatient medical report stated that the 
veteran complained of right knee pain for the previous 2 
days.  On physical examination, the veteran's right knee had 
mild swelling, tenderness, and slight erythema.  The 
veteran's right knee range of motion was normal.  The 
assessment was arthralgia of the right knee.  


A July 2000 VA radiographic report stated that after views of 
the veteran's right knee, the impression was normal right 
knee.

In an October 2000 VA joints examination report, the veteran 
complained of right knee pain, swelling, and warmth.  On 
physical examination, the veteran's right knee range of 
motion was from 135 degrees of flexion to 0 degrees of 
extension.  No other abnormalities were noted.

An April 2001 VA magnetic resonance imaging (MRI) report 
stated that the veteran complained of a history of right knee 
pain and locking.  After views of the veteran's right knee, 
the impression was joint effusion and horizontal tear of the 
posterior horn of the medial meniscus.

In a September 2001 VA outpatient medical report, the veteran 
complained of right knee pain and swelling.  On physical 
examination, there was some tenderness along the joint line.  
No instability or other abnormalities were noted.  The 
impression was "[m]eniscal changes look more degenerative 
than a true tear."

In a May 2002 VA outpatient medical report, the veteran 
complained of right knee pain, occasional swelling, and 
occasional giving out.  On physical examination, the veteran 
had right knee range of motion from 120 degrees of flexion to 
0 degrees of extension.  No other abnormalities were noted.  
The assessment was possibly minimal degenerative changes, 
with tears of the medial meniscus unlikely.

A May 2002 VA radiographic report stated that after views of 
the veteran's right knee, the impression was negative right 
knee series.

In an August 2002 VA outpatient medical report, the veteran 
complained of right knee pain.  On physical examination, the 
right knee had mild generalized swelling, was tender to 
palpation along the entire knee, and was tender to palpation 
when varus and valgus stress were applied.  The veteran's 
right knee had a full range of motion with crepitus.  The 
diagnosis was chronic right knee pain.

An August 2002 VA radiographic report stated that after views 
of the veteran's right knee, the impression was normal right 
knee.

In an August 2002 VA emergency room report, the veteran 
complained of right knee pain and swelling for the previous 2 
days.  On physical examination, the veteran had a full range 
of motion of the right knee.  The right knee was minimally 
swollen in comparison to the left.  No other abnormalities 
were noted.  The assessment was chronic right knee pain with 
pain exacerbation.

In a January 2003 VA outpatient medical report, the veteran 
complained right knee pain and occasional swelling.  On 
physical examination, the veteran's right knee range of 
motion was from 120 degrees of flexion to 0 degrees of 
extension.  There was tenderness at the medial joint line and 
the parapatellar area.  No other abnormalities were noted.  
The assessment was minimal degenerative joint disease with 
some meniscal changes with "no definitive tears."

A February 2003 VA radiographic report stated that views of 
the veteran's right knee showed no change from the August 
2002 VA radiographic report.

An April 2004 VA radiographic report stated that after views 
of the veteran's bilateral knees, no abnormalities were noted 
other than minor spurring of the posterior margin of the 
right patella.  The report stated that the veteran's knees 
had been stable since January 2003.

A May 2004 VA MRI report stated that after views of the 
veteran's right knee, the impression was small amount of 
fluid in the joint space, mild degenerative changes of the 
posterior limb of the medial meniscus, and cysts posterior to 
the distal shaft of the femur.

In a June 2004 VA outpatient medical report, the veteran 
complained of right knee pain.  On physical examination, the 
veteran's right knee had a full range of motion 


with crepitus.  The veteran's knee was stable and no other 
abnormalities were noted other than a "very small scar" on 
the anterior superior aspect of the right knee.  The 
assessment was bilateral knee arthritis.

A second June 2004 VA outpatient medical report stated on 
physical examination that the veteran's knees had a "good" 
range of motion.  No other abnormalities were noted.

In an October 2004 VA outpatient medical report, the veteran 
complained of right knee pain.  On physical examination, the 
veteran's right knee was tender to palpation at the medial 
joint line.  The right knee range of motion was from 130 
degrees of flexion to 0 degrees of extension.  There was no 
ligamentous instability or other abnormalities noted.  The 
assessment was early osteoarthritis of the bilateral knees.

A January 2005 VA joints examination report stated that the 
veteran's claims file was not available for review.  The 
report stated that the veteran wore a brace on his right knee 
for stability, took hydrocodone for pain, and had no 
increased limitation with flare-ups or repetitive motion.  On 
physical examination, the veteran's right knee range of 
motion was from 80 degrees of flexion with pain to 0 degrees 
of extension.  There was right knee subpatellar crepitus.  No 
other abnormalities were noted.  The impression was 
meningococcus septic arthritis of right knee, degenerative 
medial menisci of the right knee, effusion of the right knee, 
and chronic pain secondary to degenerative menisci.

A February 2005 VA medical examination report stated that the 
veteran's claims file was not available for review.  The 
veteran complained of constant pain at a level of 6 on a 
scale from 1 to 10.  He also complained of weakness and 
occasional swelling.  On physical examination, the veteran 
wore a brace over his right knee.  There was a slight varus 
deformity, but no ligament instability.  The right knee range 
of motion was from 135 degrees of flexion to 15 degrees of 
extension, with 


40 degrees of lateral rotation and 30 degrees of medial 
rotation.  After repetitive motion, there was additional 
limitation of motion due to pain.  This resulted in pain-free 
right knee range of motion from 130 degrees of flexion to 10 
degrees of extension, with 30 degrees of lateral rotation and 
25 degrees of medial rotation.  X-ray examination showed mild 
bilateral osteoarthritis.  No other abnormalities were noted.  
The assessment was residuals of septic arthritis on both 
knees, with complicating degenerative arthritis.

In an April 2005 VA outpatient medical report, the veteran 
complained of increased right knee pain.  On physical 
examination, the veteran had a "bracelet" on his right knee 
to assist with pain.  There was "minimal difficulty" with 
range of motion.  No other abnormalities were noted.  The 
assessment was osteoarthritis of the knees.

An April 2005 VA radiographic report stated that after views 
of the veteran's right knee, the impression was stable right 
knee since February 2005.

In a second April 2005 VA outpatient medical report, the 
veteran complained of right knee swelling and pain.  On 
physical examination, the right knee had a decreased range of 
motion, mild effusion, tenderness to palpation of the medial 
and lateral aspects, and pain on varus and valgus stress.  No 
patellar instability or other abnormalities were noted.  The 
impression was right knee pain.

In a May 2005 VA emergency room report, the veteran 
complained of severe right knee pain at a level of 10 on a 
scale from 1 to 10 and swelling.  On physical examination, 
the right knee was swollen and tender on full extension and 
flexion.  There was notable effusion, most prominently in the 
superior medial patellar area.  The assessment was right knee 
pain and swelling.

A May 2005 private MRI report stated that after views of the 
veteran's right knee, the impression was moderate joint 
effusion, mild osteoarthritis of the tibiofemoral and 
patellofemoral joints, and a horizontal tear of the medial 
meniscus and a "Grade 1" tear of the medial collateral 
ligament.

In a June 2005 VA outpatient medical report, the veteran 
complained of right knee pain and effusion.  On physical 
examination, there was a "2+" effusion of the right knee.  
The veteran's right knee range of motion was from 90 degrees 
of flexion to 10 degrees of extension.  There was tenderness 
along the medial joint line of the right knee, but the knee 
was stable to varus, valgus, and Lachman testing.  McMurray's 
testing was limited by knee flexion.  The impression was 
right knee degenerative arthritis and tear of the medial 
meniscus.

A September 2005 VA outpatient medical report stated that on 
physical examination, the veteran was wearing a brace on his 
right knee.  The right knee had increased warmth and mild 
swelling of the medial aspect.  No other abnormalities were 
noted.  The assessment was bilateral knee arthralgia, greater 
in the right than the left, and osteoarthritis of the knees.  
A September 2005 VA radiographic report stated that on views 
of the veteran's knees, no acute fracture or dislocation was 
seen.  There were mild degenerative changes of the knees and 
osteopenia.

A June 2006 VA surgical note stated that the veteran had a 
preoperative diagnosis of an internal derangement of the 
right knee and a post-operative diagnosis of a torn medial 
meniscus.

A June 2007 VA joints examination report stated that the 
veteran's claims file had been reviewed.  The veteran 
complained of right knee giving way, stiffness, and pain.  
The report noted that the veteran had surgery on the right 
knee the previous year.  The veteran reported no 
constitutional symptoms or incapacitating episodes of 
arthritis.  He reported being unable to stand for more than 
15 to 30 minutes and unable to walk more than a quarter mile.  
The veteran reported giving way, instability, pain, 
stiffness, weakness, and locking less than once a year.  He 
also reported repeated effusion, and limitation of motion, 
but without flare-ups or inflammation.  The veteran wore a 
brace on his right knee.  On physical examination, the 
veteran had an antalgic gait and there was evidence of 
abnormal weight bearing.  The veteran's right knee range of 
motion was from 130 degrees of flexion, with pain at 130 
degrees, to -20 degrees of extension, with pain at -15 
degrees.  There was no loss of a bone or part of a bone.  
There was no inflammatory arthritis or ankylosis.  There was 
crepitation and clicks or snaps, but no grinding, 
instability, or patellar abnormality.  There was a meniscus 
abnormality, but the meniscus was not surgically absent.  
There was effusion, but no dislocation or locking.  On x-ray 
examination, the impression was normal knee.  The diagnosis 
was DJD of the right knee, and mild effusion of the right 
knee status post partial medial meniscectomy in 2006.

Degenerative arthritis is rated on the basis of limitation of 
motion.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
warranted for each major joint affected by limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  For 
the purpose of rating disability from arthritis, the knee is 
considered to be a major joint.  38 C.F.R. § 4.45 (2007).

Limitation of motion of knee joints is rated under Diagnostic 
Code 5260 for flexion, and Diagnostic Code 5261 for 
extension.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 
5260, flexion that is limited to 60 degrees is non-
compensable, flexion that is limited to 45 degrees warrants a 
10 percent evaluation, and flexion that is limited to 30 
degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).  Under Diagnostic Code 5261, 
extension that is limited to 5 degrees is noncompensable, 
extension that is limited to 10 degrees warrants a 10 percent 
evaluation, and extension that is limited to 15 degrees 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  The Board notes that standard motion 
of a knee is from 0 degrees extension to 140 degrees flexion.  
38 C.F.R. § 4.71, Plate II (2007).  Recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
evaluation when it is slight and a 20 percent evaluation when 
it is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2007).

A rating in excess of 10 percent is not warranted for the 
veteran's right knee disorder.  The medical evidence of 
record shows that the veteran's right knee range of motion 
was limited to, at most, 80 degrees of flexion and 10 degrees 
of extension.  The Board notes that the February 2005 VA 
medical examination report stated that the veteran had a 
right knee range of motion to 15 degrees of extension.  
However, the very same report stated that the veteran had a 
right knee range of motion of 10 degrees after repetitive 
motion.  Furthermore, the veteran had "minimal difficulty" 
with range of motion in April 2005, limitation to 10 degrees 
of extension in June 2005, and limitation to -15 degrees of 
extension in July 2007.  Accordingly, the single 15 degree 
limitation of motion on extension reported in the February 
2005 VA medical examination report is not consistent with the 
general picture of the veteran's disability.  Accordingly, a 
rating in excess of 10 percent is not warranted under either 
Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  In addition, separate ratings 
for limitation of flexion and extension are not warranted, as 
the record does not show that the veteran's right knee range 
of motion has ever been limited to a compensable degree in 
flexion.  See Id.; see also VAOPGCPREC 9-04, 69 Fed. Reg. 
59990 (2004).

The veteran has reported right knee pain on use, a contention 
which is substantiated by the medical evidence of record.  
However, the February 2005 VA medical examination report 
which found the maximum limitation of extension on record 
specifically stated that the measurement of 10 degrees of 
extension was pain-free.  Pain was also taken into account by 
the July 2007 VA joints examination report, which found that 
the veteran's range of motion was in the noncompensable range 
on both flexion and extension.  Accordingly, the medical 
evidence of record does not show that the veteran experienced 
right knee pain which caused additional limitation of motion 
beyond that contemplated by the currently assigned 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).

As for other provisions under the Schedule, the veteran's 
right knee has never been ankylosed, there is no impairment 
of the tibia and fibula, and there are no symptoms from the 
removal of semilunar cartilage.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5259, 5262 (2007); see also VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. 
Reg. 56704 (1998).  Furthermore, while the medical evidence 
shows that the veteran has a tear of the medial meniscus, 
there are no statements of any kind that the veteran's 
semilunar cartilage is dislocated.  Accordingly, an 
evaluation under Diagnostic Code 5258 is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2007).

Furthermore, a separate evaluation for instability of the 
right knee is not warranted, as the medical evidence of 
record does not show recurrent subluxation or lateral 
instability on objective examination.  While the veteran 
wears a brace on his right knee for stability and repeatedly 
claims that he experiences instability and giving way, 
subluxation and instability have never been found on physical 
examination.  Accordingly, a separate evaluation for right 
knee instability is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The record shows that right knee osteoarthritis has been 
diagnosed and shown through x-ray examination.  However, such 
findings, combined with the limitation of motion elicited, 
would warrant no more than a 10 percent evaluation under 38 
C.F.R § 4.71a, Diagnostic Code 5003.  See also 38 C.F.R. 
§ 4.45.  Additionally, awarding a separate evaluation under 
Diagnostic Code 5003 would constitute prohibited pyramiding.  
38 C.F.R. § 4.14 (2007); see also Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).

The medical evidence of record also shows that the veteran 
has a scar on his right knee that may be related to treatment 
for his service-connected right knee disorder.  In this 
regard, the Board notes that the medical evidence of record 
does not include an in-depth examination of the veteran's 
right knee scar.  However, the scar was described as "very 
small" in a June 2004 VA outpatient medical report, thus 
showing that it does not exceed 144 square inches in area.  
Furthermore, the medical evidence of record does not show 
that the veteran has ever complained about his right knee 
scar.  This indicates that he does not experience any 
additional disability from it.  Accordingly, even if the 
right knee scar is related to the veteran's right knee 
disorder, a separate compensable evaluation is not warranted 
for it as the medical evidence of record does not show that 
it is deep, causes limited motion, exceeds 144 square inches, 
is unstable, or is painful on examination.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2007).  
Accordingly, a rating in excess of 10 percent is not 
warranted for the veteran's right knee disorder.


As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned 10 percent evaluation 
reflects, at most, the degree of impairment shown since the 
date of the grant of service connection for right knee pain 
as a residual of in-service meningococcemia with septic 
arthritis, there is no basis for staged ratings with respect 
to this claim.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
rating in excess of 10 percent for the veteran's right knee 
disorder, the doctrine is not for application.  Gilbert, 1 
Vet. App. 49; see also Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (the Board may only consider the specific factors as 
are enumerated in the applicable rating criteria).


ORDER

Compensation under 38 U.S.C.A. § 1151 for a nerve disorder 
secondary to hernia surgery is denied.

An initial evaluation in excess of 10 percent for right knee 
pain as a residual of in-service meningococcemia with septic 
arthritis is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


